DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s submission filed 2022-11-23 has been entered.  Applicant’s amendments to the Specification have overcome each and every Claim Objection set forth in the previous office action. The status of claims is as follows:
Claims 1-20 are pending in the application.
Claims 1, 8, and 18-19 are amended.
Claims 21-49 are cancelled.
Examiner notes that the amendments change the scope of the claims, and in the course of examining the amended claims, Examiner discovered upon a second review of Teerapittayanon, that Teerapittayanon also teaches the “exit point selector” limitation of Claim 1, as well as the “cross entropy loss” used by the “exit point selector” limitation of Claim 5.  Thus, the Benyahia reference has been removed from Claim 5, as the combination has been found to be unnecessary.  Examiner also points out that the added limitation to Claim 1, “the output to be provided to an adversarial attack identifier for detection of an adversarial attack” is taught by the newly added Kaya reference, which also replaces the Chen reference that was previously mapped to Claim 17.
Response to Arguments
Applicant’s arguments with respect to the Objections to the Specification have been fully considered and are persuasive.  In light of the amendments to the Specification, the Objections to the Specification have been withdrawn.
Applicant's arguments in response to Rejections under 35 USC 112 have been fully considered but they are not persuasive.
Applicant argues on Remarks Page 11 that “For example, the ‘means for acquiring’ of claim 18 corresponds to at least the model acquirer 230 of FIG. 2B, which executes the function described in conjunction with block 305 of the flowchart of FIG. 3. For example, the instant specification describes that ‘[t]he model acquirer 230 may implement means for acquiring.’ (Paragraph [0025]). Further, the instant specification describes that ‘the model 205 is obtained by the model acquirer 230 as an executable construct that processes an input and provides output based on nodes and connections defined in the model.’ (Paragraph [0037], emphasis added). As such, the instant specification provides support for the function corresponding to the "means for acquiring" of claim 18.”  Examiner respectfully disagrees, as the language recited above does not recite concrete steps of a specific algorithm to achieve the above “acquiring”, and merely states that the process is “based on” nodes and connections.  See MPEP 2181 II(B):  “For a computer-implemented 35 U.S.C. 112(f)  claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b).”
Applicant argues on Remarks Page 11 that “The ‘means for identifying’ of claim 18 corresponds to at least the exit point quantity identifier 235 of FIG. 2B, which executes the function described in conjunction with block 310 of the flowchart of FIG. 3. For example, the instant specification describes that ‘[t]he example exit point quantity identifier 235 may implement means for identifying.’ (Paragraph [0026]). Further, the instant specification describes that ‘[t]he example exit point quantity identifier 235 analyzes the model 205 to determine a number of additional exit points to be placed into the model 205.’ (Paragraph [0038], emphasis added). As such, the instant specification provides support for the function corresponding to the ‘means for identifying’ of claim 18.”  Examiner respectfully disagrees, as the language recited above does not recite concrete steps of a specific algorithm to achieve the above “acquiring”, and merely states that the process “analyzes” the model to do so.  See MPEP 2181 II(B):  “For a computer-implemented 35 U.S.C. 112(f)  claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b).”
Applicant argues on Remarks Page 12 that “The ‘means for selecting’ of claim 18 corresponds to at least the exit point selector 240 of FIG. 2B, which executes the function described in conjunction with block 315 of the flowchart of FIG. 3. For example, the instant specification describes that ‘[t]he example exit point selector 240 may implement means for selecting.’ (Paragraph [0027]). Further, the instant specification describes that ‘example exit point selector 240 determines where additional model outputs are to be placed’ and that ‘the additional output locations can be selected by testing the model with varying sets of exit combinations and selecting the location set with the lowest cross-entropy loss.’ (Paragraph [0040], emphasis added). It is noted that the exit point selector 240 selects additional output locations based on a determination of where the additional output locations are to be placed. As such, the instant specification provides support for the function corresponding to the ‘means for selecting’ of claim 18.”  Examiner respectfully disagrees, as the language recited above does not recite concrete steps of a specific algorithm to determine the “varying sets of exit combinations” or to calculate the “cross-entropy loss”.  See MPEP 2181 II(B):  “For a computer-implemented 35 U.S.C. 112(f)  claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b).”  
	Applicant argues on Remarks Page 12 that “The ‘means for generating’ of claim 18 corresponds to at least the exit output generator 245 of FIG. 2B, which executes the function described in conjunction with block 230 of the flow diagram of FIG. 3. For example, the instant specification describes that ‘[t]he example exit output generator 245 may implement means for generating.’ (Paragraph [0028]). Further, the instant specification describes that the ‘example exit output generator 245 places additional model layers at each of the additional output locations determined by the example exit point selector’ (Paragraph [0041]). Therefore, the specification implies that placing additional model layers is the same as generating a new model structure. As such, the instant specification provides support for the function corresponding to the ‘means for generating’ of claim 18.” Examiner respectfully disagrees, as the language recited above does not recite concrete steps of a specific algorithm to achieve the above “output generator”, and merely states that the process is “determined by the example exit point selector”.  See MPEP 2181 II(B):  “For a computer-implemented 35 U.S.C. 112(f)  claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b).”
	Applicant argues on Remarks Pages 12-13 that “Flowcharts representative of example hardware logic, machine readable instructions, hardware implemented state machines, and/or any combination thereof for implementing the example client device 202 of FIG. 2A and/or the example ensemble model generator 215 of FIG. 2B is shown in FIGS. 3 and/or 4…Thus, the instant specification provides support for the functions corresponding to each means element…and the structure corresponding thereto.”  Examiner respectfully disagrees, as the flowcharts merely broadly recites steps of the process, without providing details on the algorithms to achieve them.  See MPEP 2181 II(B):  “For a computer-implemented 35 U.S.C. 112(f)  claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b).”
Applicant argues on Remarks Pages 13-14 that “It is additionally noted that the flowchart of FIGS. 3 and 4 represents algorithms/programming that may be executed on a computer to implement the network environment disclosed in the instant specification. Finisar Corp. v. DirecTV Grp., 523 F.3d 1323, 1340. (‘this court permits a patentee to express that algorithm in any understandable terms including ... as a flow chart, or in any other manner that provides sufficient structure.’). This programming, even when executed by a general purpose computer, ‘creates a new machine, because a general purpose computer in effect becomes a special purpose computer once it is programmed to perform particular functions pursuant to instructions from program software.’ In re Alappat, 33 F.3d 1526, 1545 (Fed.Cir. 1994). As such, the structure corresponding to the means elements of claim 18 corresponds to at /east a special purpose computer executing an algorithm based on the flowchart of FIGS. 3 and/or 4. This structure is not a general purpose computer or black box element, and is sufficient structure to satisfy 35 U.S.C. § 112(b). See, at least, Aristocrat Techs. Australia P/y Ltd. v. In/ Game Tech., 521 F.3d 1328, 1333 (Fed. Cir. 2008). Accordingly, the specification discloses sufficient structure…”  Examiner respectfully disagrees, and points out that reciting computer hardware is not sufficient to provide structure to the means, as stated in MPEP 2181:  “In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239.”  In the above examples recited by Applicant, the flowcharts of Fig. 3 and 4 are not sufficient to render the general purpose computer to be “a special purpose computer once it is programmed to perform particular functions pursuant to instructions from program software”, as Applicant recites in the example above.
Applicant's arguments in response to Rejections under 35 USC 101 have been fully considered but they are not persuasive.
Applicant argues on Remarks Pages 14-15 that “Claims 1, 8, 18, and 19 cannot be feasibly performed in the human mind and, thus, do not recite a mental process under the 2019 Eligibility Guidance”, reciting Spec [0058] which states:  “Utilizing a single model to create an ensemble model will be computationally more efficient than creating an ensemble model from a large set of distinctly trained models. The disclosed methods, apparatus and articles of manufacture are accordingly directed to one or more improvement(s) in the functioning of a computer.”  Examiner respectfully disagrees, as the above merely uses a general purpose computer to execute a program (i.e., to “Create an ensemble model”) as described above is not sufficient to amount to an improvement in the functioning of a computer.  One example of a proves that does improve the functioning of a computer is a specific method of training a machine learning model (See 2106.04(a)(1)(vii)).  However, this does not apply to the instant case, as Specification [0024] recites:  “The example ensemble model generator 215 intakes a model that is already trained.”
Applicant argues on Remarks Pages 15-16 that “Because generating models and processing trained models is computationally expensive and often takes a significant amount of time for computers, it is clearly not the case that such claimed subject matter is reasonably construed to be performed by humans with pen and paper.  Humans cannot feasibly ‘generate an ensemble model from a trained machine learning model,’ ‘acquire the model,’ ‘determine a number of exit points ... by assigning a cost to an exit location based upon a cost threshold,’ ‘select exit points to be enabled in the model,’ or ‘generate an additional model structure to calculate an output at each respective exit point’ to provide ‘to an adversarial attack identifier for detection of an adversarial attack.’”  Examiner respectfully disagrees, as nothing in the claim language indicates that a human could not perform these actions, as the language gives no indication of the level of complexity of the “models” or how many iterations such a process might take.  These could be relatively simple models, for which a human may evaluate with pen and paper. 
Applicant's arguments in response to rejections under 35 USC 103 have been fully considered but they are not persuasive. 
Applicant argues on Remarks Pages 16-19 that the newly amended limitation “the number of exit points determined based on an assignment of costs to exit locations and comparison of the costs to a cost threshold” is not taught by the currently applied prior art.  In particular, Applicant argues on Remarks Pages 17-18 that “Demir fails to provide the missing elements from Teerapittayanon…The halting score described in Demir, being synonymous with a confidence score, is different than the cost value determined in the present specification… The halting score described in Demir, being synonymous with a confidence score, is different than the cost value determined in the present specification. A confidence score is a single determination of how likely a given input is to contain the answer to a query The cost described in the present specification is a combination of many factors that gives a ‘weight’ to how vital an exit point is…Therefore, Demir does not teach or suggest an apparatus to generate an ensemble model from a trained machine learning model including an exit point quantity identifier to determine a number of exit points to place in the model, the number of exitpoints determined based on an assignment of costs to exit locations and comparison of the costs to a cost threshold…”  Examiner respectfully disagrees, and points to another passage from Demir, on Page 23 Section 3.5 Para 2, where Demir discusses how to distribute exit points in the network, and that this can be based on assignment of costs to exit points, and a cost threshold:  “The EE-blocks can be distributed based on the dataset and the capacity of the network. EENets are suitable for many distribution methods such as; Pareto, Golden Ratio, Fine, Linear, Quadratic, etc. According to the Pareto principle, 80% of the results have been done by 20% of works. The Pareto distribution is inspired by that principle (i.e. 80% of examples may be classified just by spending 20% of the total computational cost of the model). By this motivation, the first EE-block splits the network according to the Pareto principle where 20% of the total computational cost is calculated in terms of the number of floating-point operations (FLOPs). Similarly, the Fine distribution method divides the network and places the EE-blocks based on 5% of the total FLOPs.”  Here, Demir places exit points based on cost (“total FLOPS”) and places them based on a threshold (“20%”, “5%”)).  Also, due to Demir teaching this limitation, Applicant’s arguments against Teerapittayanon and Bolukbasi not teaching this limitation are rendered moot.
Applicant argues on Remarks Pages 16-19 that the newly amended limitation “the output to be provided to an adversarial attack identifier for detection of an adversarial attack.” is not taught by the currently applied prior art to the independent claims.  This argument is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. This is taught by the newly applied reference “Kaya”, which was included in the “prior art not relied upon” in the previous office action.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claim limitations being interpreted under 35 U.S.C. 112(f) are the following limitations of Claim 18:
“means for acquiring a model”; 
“means for identifying a number of exit points to place in the model”; 
“means for selecting exit points to be enabled in the model”; 
“means for generating an additional model structure to calculate an output at each respective exit point”.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 limitations:
“means for acquiring a model”; 
“means for identifying a number of exit points to place in the model”; 
“means for selecting exit points to be enabled in the model”; 
“means for generating an additional model structure to calculate an output at each respective exit point”; 
invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  While instant specification [0057] states:  “Furthermore, although individually listed, a plurality of means, elements or method actions may be implemented by, e.g., a single unit or processor”, merely reciting a “processor” is not sufficient to impart structure to a computer-implemented means-plus-function limitation, as an algorithm must be recited.  See MPEP 2181(II)(B):  “For a computer-implemented 35 U.S.C. 112(f)  claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b)”.   The following statements in Instant Specification [0025-0028] also do not disclose a sufficient algorithm:  “The model acquirer 230 may implement means for acquiring”; “The example exit point quantity identifier 235 may implement means for identifying”; “The example exit point selector 240 may implement means for selecting”; “The example exit output generator 245 may implement means for generating”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, specifically a mental process, without significantly more. 
Step 1:
Claims 1-7 are directed to an apparatus, Claims 8-17 are directed to a non-transitory computer readable medium, Claim 18 is directed to an apparatus, and Claims 19-20 are directed to a method.  As for the apparatus claims 1-7 and 18, Instant Specification [0029] recites:  “When reading any of the apparatus or system claims of this patent to cover a purely software and/or firmware implementation, at least one of the example, ensemble model generator 215, the example ensemble model executor 218, the example adversarial attack identifier 220, the example adversarial attack indicator 225, the example model acquirer 230, the example exit point quantity identifier 235, the example exit point selector 240, and the example exit output generator 245 is/are hereby expressly defined to include a non-transitory computer readable storage device or storage disk such as a memory, a digital versatile disk (DVD), a compact disk (CD), a Blu-ray disk, etc. including the software and/or firmware.”  Thus, all claims are directed to one of the four statutory categories of patentable subject matter.
Step 2A Prong 1:
Claims 1, 8, 18, and 19 recite:
Identifying a number of exit points to place in the model, the number of exit points identified based on an assignment of costs to exit locations and comparison of the costs to a cost threshold; identifying points and comparing costs can be done in the human mind or with pen and paper, and is thus a mental process
selecting exit points to be enabled in the model; selecting can be done in the human mind or with pen and paper, and is thus a mental process
generating an additional model structure to calculate an output at each respective exit point; generating a model and performing a calculation can be done by a human with pen and paper, and is thus a mental process
Step 2A Prong 2:
This judicial exception is not integrated into a practical application because the additional elements of “acquiring the model” and “the output to be provided to an adversarial attack identifier for detection of an adversarial attack” amounts to insignificant extra solution activity (necessary data gathering and outputting, see MPEP 2106.05(g)(3))
Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements of “acquiring the model” and “the output to be provided to an adversarial attack identifier for detection of an adversarial attack” amounts to insignificant extra solution activity (necessary data gathering and outputting, see MPEP 2106.05(g)(3)).
Dependent Claims 2-7, 9-17, and 20 are also directed to an abstract idea, for the following reasons:
Claims 2, 9, and 20 recite acquiring multiple trained models.  As discussed above, acquiring models amounts to insignificant extra solution activity (mere data gathering, see MPEP 2106.05(g)(3)).
Claims 3 and 10 recite determining the number of exit points to be placed using a count of convolutional layers in the model; this can be performed in the human mind or with pen and paper, and is thus a mental process.
Claims 4 and 11 recite determining the number of exit points to be placed by mapping a type of layer to the number of exit points; this can be performed in the human mind or with pen and paper, and is thus a mental process.
Claims 5 and 12 recite identifying the exit points using cross entropy loss; this can be performed in the human mind or with pen and paper, and is thus a mental process.
Claims 6 and 13 recite creating the additional model structure using an insertion of a fully connected layer and a softmax layer; this can be performed by a human with pen and paper, and is thus a mental process.
Claims 7 and 14 recite creating the additional model structure at each exit point that incorporates a calculated importance weight; this can be performed by a human with pen and paper, and is thus a mental process
Claim 15 recites “in response to a generation of the additional model structures, generate a structure to aggregate output data for every exit point”; this can be performed by a human with pen and paper, and is thus a mental process.
Claim 16 recites “aggregate the data into an array of the output and confidence score associated with each exit location” ; this can be performed by a human with pen and paper, and is thus a mental process.
Claim 17 recites “indicate whether an adversarial attack has been detected”; this can be performed in the human mind or with pen and paper, and is thus a mental process.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Teerapittayanon et al. (“BranchyNet: Fast Inference via Early Exiting from Deep Neural Networks”; hereinafter “Teerapittayanon”) in view of Demir (“Early-Exit Convolutional Neural Networks”) and Kaya et al. (“Shallow-Deep Networks: Understanding and Mitigating Network Overthinking”).
As per Claim 1, Teerapittayanon teaches an apparatus to generate an ensemble model from a trained machine learning model, the apparatus comprising: (Teerapittayanon, Page 4 Section IV Para 1, discloses an apparatus:   “We use a 3.0GHz CPU with 20MB L3 Cache and NVIDIA GeForce GTX TITAN X (Maxwell) 12GB GPU.”  Teerapittayanon, Page 4 Section V A, discloses:  “Two important hyperparameters of BranchyNet are the weights wn in joint optimization (Section III-B) and the exit thresholds T for the fast inference algorithm described in Figure 2. When selecting the weight of each branch, we observed that giving more weight to early branches improves the accuracy of the later branches due to the added regularization.”  Here, Teerapittayanon discloses an ensemble model, as an ensemble combines weighted results (“weight of each branch”) to come to a final results.  This is generated from a trained machine learning model, as disclosed on Teerapittayanon Page 4 Section IV Para 3: “We initialize B-LeNet, B-AlexNet and B-ResNet with weights trained from LeNet, AlexNet and ResNet respectively.”)
a model acquirer to acquire the model (Teerapittayanon Page 4 Section IV Para 3, discloses starting by acquiring a baseline network:  “We found the initializing each BranchyNet network with the weights trained from the baseline network improved the classification accuracy of the network by several percent over random initialization.”)
and an exit output generator to generate an additional model structure to calculate an output at each respective exit point. (Teerapittayanon Page 2 Top, discloses the details of the structure of each exit point (“branch”), which comprise more convolutional and fully connected layers:  “For LeNet-5 [15] which consists of 3 convolutional layers and 2 fully-connected layers, we add a branch consisting of 1 convolutional layer and 1 fully-connected layer after the first convolutional layer of the main network. For AlexNet [13] which consists of 5 convolutional layers and 3 fully-connected layers, we add 2 branches. One branch consisting of 2 convolutional layers and 1 fully-connected layer is added after the 1st convolutional layer of the main network, and another branch consisting of 1 convolutional layer and 1 fully-connected layer is added after the 2nd convolutional layer of the main network. For ResNet-110 [7] which consists of 109 convolutional layers and 1 fully-connected layer, we add 2 branches. One branch consisting of 3 convolutional layers and 1 fully-connected layer is added after the 2nd convolutional layer of the main network, and the second branch consisting of 2 convolutional layers and 1 fully-connected layer is added after the 37th convolutional layer of the main network.”)
an exit point selector to select exit points to be enabled in the model (Teerapittayanon, End of Page 3, discloses:  “To perform fast inference on a given BranchyNet network, we follow the procedure as described in Figure 2. The procedure requires T , a vector where the n-th entry is the threshold used to determine if the input x should exit at the n-th exit point.”  Here, Teerapittayanon discloses an exit point selector to determine if the exit point should be enabled (“determine if the input x should exit at the n-th exit point.”))
However, Teerapittayanon does not explicitly teach an exit point quantity identifier to determine a number of exit points to place in the model. Rather, Teerapittayanon teaches a fixed predetermined exit points manually selected by the implementers, as shown on Page 2 Section III where they merely recite “certain locations”:  “BranchyNet modifies the standard deep network structure by adding exit branches (also called side branches or simply branches for brevity), at certain locations throughout the network.”  This is reinforced by Page 5 Section A Last Paragraph:  “Future work will be to derive an algorithm to find the optimal placement locations of the branches automatically”.
Demir teaches an exit point quantity identifier to determine a number of exit points to place in the model, the number of exit points determined based on an assignment of costs to exit locations and comparison of the costs to a cost threshold (Demir, Page 23 Section 3.5, discloses:  “The number of early-exit (EE) blocks and their distribution technique is another important factor in the architecture of the model. The number of EE-blocks depends on the depth of the network… The EE-blocks can be distributed based on the dataset and the capacity of the network. EENets are suitable for many distribution methods such as; Pareto, Golden Ratio, Fine, Linear, Quadratic, etc. According to the Pareto principle, 80% of the results have been done by 20% of works. The Pareto distribution is inspired by that principle (i.e. 80% of examples may be classified just by spending 20% of the total computational cost of the model). By this motivation, the first EE-block splits the network according to the Pareto principle where 20% of the total computational cost is calculated in terms of the number of floating-point operations (FLOPs). Similarly, the Fine distribution method divides the network and places the EE-blocks based on 5% of the total FLOPs. On the other hand, the Golden ratio distribution employs the golden ratio, 0.6180, to apportion computational cost and to place the EE-blocks.”.  Here, Demir discloses to determine a number of exit points (“number of early-exit blocks”), and the number of these may be based on assignment of costs to exit locations (“number of floating-point operations (FLOPs)”) and comparisons to a cost threshold (“places the EE-blocks based on 5% of the total FLOPs”)).
Teerapittayanon and Demir are analogous art because they are both in the field of endeavor of early-exit neural networks.
It would have been obvious before the effective filing date of the claimed invention to combine the branchy network with fixed branch locations of Teerapittayanon with the calculated branch locations of Demir.  One of ordinary skill in the art would be motivated to do so in order to gain efficiency by optimizing the computational cost of model operations (Demir, Page 24:  “The EE-blocks can be distributed based on the dataset and the capacity of the network. EENets are suitable for many distribution methods such as; Pareto, Golden Ratio, Fine, Linear, Quadratic, etc. According to the Pareto principle, 80% of the results have been done by 20% of works. The Pareto distribution is inspired by that principle (i.e. 80% of examples may be classified just by spending 20% of the total computational cost of the model)…The Linear and Quadratic distributions split the network where the computational cost of the layers between two consecutive EE-blocks increases in linear or quadratic form, respectively.”)
However, the combination of Teerapittayanon and Demir does not explicitly teach the output to be provided to an adversarial attack identifier for detection of an adversarial attack.
Kaya teaches the output to be provided to an adversarial attack identifier for detection of an adversarial attack.  (Kaya, Page 1 Abstract, also discloses using early exits:  “We show that SDNs can mitigate the wasteful effect of overthinking with confidence-based early exits.”  Kaya, Page 1 Abstract, also discloses calculation of a “confusion metric”:  “To mitigate this effect, we propose a new confusion metric to quantify the internal disagreements that will likely lead to misclassifications.”  Kaya, Page 7 Sections 5.2-5.3, discloses:  “An SDN’s internal predictions reveal how consistently the network reaches its final prediction. Disagreements among them hint that the prediction is inconsistent and confused; whereas an agreement indicates consistency… The summation over all internal predictions … gives the unbounded confusion score on the sample x… As a result, we expect confusion scores to be a reliable indicator for the cases when the network misclassifies a sample. Such indications have practical significance for handling errors; for example, they can alert users about cases where the network is unable to make a good prediction.”  Here, Kaya discloses taking the output from the various early exits and providing them to a confusion metric calculation to determine when the network cannot make a good prediction.  Kaya, Page 7 Top Right, discloses:  “Early Exits Mitigate the Backdoor Attack. In Section 4.2, we identified that a backdooring attack on VGG-16 induces the destructive effect. Our early exit mechanism significantly reduces the success of this attack. When the threshold is at q = 0:8; the backdoored network makes correct predictions on 84% of the backdoor inputs—up from 12% without early exits. Further, the network classifies only 17% of the backdoor samples to the attacker’s target class—down from 98%. Overall, our results suggest that early exits can mitigate this attack. We believe that Shallow-Deep Networks shed light on potential avenues for a defensive strategy against backdooring attacks.”  Here, Kaya discloses one possible way to misclassifying data, which is adversarial attacks (“backdooring attacks”).  Thus, Kaya suggests outputting the results of the early exits to a calculation of a confusion metric, which can indicate a potential misclassification, which may be the result of an adversarial attack, as Kaya connects these concepts in Page 1 Abstract:  “We also find that the destructive effect occurs for 50% of misclassifications on natural inputs and that it can be induced, adversarially, with a recent backdooring attack.”)
Kaya and the combination of Teerapittayanon and Demir are analogous art because they are both in the field of endeavor of neural networks with early exits.
It would have been obvious before the effective filing date of the claimed invention to combine the early exits of Teerapittayanon and Demir with the confusion metric of Kaya.  One of ordinary skill in the art would be motivated to do so in order to increase accuracy of the network by better guarding against adversarial attacks (Kaya, Page 7 Top Right:  “When the threshold is at q = 0:8; the backdoored network makes correct predictions on 84% of the backdoor inputs—up from 12% without early exits. Further, the network classifies only 17% of the backdoor samples to the attacker’s target class—down from 98%. Overall, our results suggest that early exits can mitigate this attack.”)

As per Claim 5, the combination of Teerapittayanon, Demir, and Kaya teaches the apparatus of claim 1 as well as exit point selector identifies the exit points (see Rejection to Claim 1).  Teerapittayanon teaches wherein the exit point selector identifies the exit points using cross entropy loss. (Teerapittayanon, Page 3 Section B, discloses:  “For a classification task, the softmax cross entropy loss function is commonly used as the optimization objective. Here we describe how BranchyNet uses this loss function. Let y be a one-hot ground-truth label vector, x be an input sample and C be the set of all possible labels. The objective function can be written as 
    PNG
    media_image1.png
    40
    190
    media_image1.png
    Greyscale
.”  Here, Teerapittayanon defines the cross entropy loss.  Then, on the same page in Section C, discloses:  “We use entropy as a measure of how confident the classifier at an exit point is about the sample. Entropy is defined as 
    PNG
    media_image2.png
    36
    157
    media_image2.png
    Greyscale
.”  This is the same way of calculating cross entropy loss.  It then continues in Figure 2:
  
    PNG
    media_image3.png
    129
    300
    media_image3.png
    Greyscale

With the caption:  “Fig. 2: BranchyNet Fast Inference Algorithm. x is an input sample, T is a vector where the n-th entry Tn is the threshold for determining whether to exit a sample at the n-th exit point, and N is the number of exit points of the network.”  Thus, Teerapittayanon discloses selecting an exit point based (“determining whether to exit a sample”) based on cross entropy loss (“We use entropy as a measure of how confident the classifier at an exit point is about the sample.”)

As per Claim 6, the combination of Teerapittayanon, Demir, and Kaya teaches the apparatus of claim 1.  Teerapittayanon teaches wherein the exit output generator creates the additional model structure using an insertion of a fully connected layer and a softmax layer. (Teerapittayanon, Page 4 Top Left, discloses a softmax layer in the exit branch:  “For each exit point, the input sample is fed through the corresponding branch. The procedure then calculates the softmax and entropy of the output and checks if the entropy is below the exit point threshold Tn.”  Teerapittayanon, Page 4 Section IV Para 3, discloses fully connected layers in the exit branch:  “For LeNet-5…we add a branch consisting of 1 convolutional layer and 1 fully-connected layer after the first convolutional layer of the main network. For AlexNet [13]…One branch consisting of 2 convolutional layers and 1 fully-connected layer is added after the 1st convolutional layer of the main network, and another branch consisting of 1 convolutional layer and 1 fully-connected layer is added after the 2nd convolutional layer of the main network. For ResNet-110…we add 2 branches. One branch consisting of 3 convolutional layers and 1 fully-connected layer is added after the 2nd convolutional layer of the main network, and the second branch consisting of 2 convolutional layers and 1 fully-connected layer is added after the 37th convolutional layer of the main network.”)

As per Claim 7, the combination of Teerapittayanon, Demir, and Kaya teaches the apparatus of claim 1.  Teerapittayanon teaches wherein the exit output generator creates the additional model structure at each exit point that incorporates a calculated importance weight (Teerapittayanon, Page 4 Section V A, discloses an importance weight for each branch:  “Two important hyperparameters of BranchyNet are the weights wn in joint optimization (Section III-B) and the exit thresholds T for the fast inference algorithm described in Figure 2. When selecting the weight of each branch, we observed that giving more weight to early branches improves the accuracy of the later branches due to the added regularization”).

As per Claims 8, 12, 13, and 14, these claims are non-transitory computer readable medium claims corresponding to apparatus claims 1, 5, 6, and 7, respectively..  The difference is that they recite a non-transitory computer readable medium and a processor.  Teerapittayanon, Page 4 Section IV Para 1, discloses a non-transitory computer readable medium and a processor:   “We use a 3.0GHz CPU with 20MB L3 Cache and NVIDIA GeForce GTX TITAN X (Maxwell) 12GB GPU.”  Claims 8, 12, 13, and 14 are rejected for the same reasons as Claims 1, 5, 6, and 7, respectively.

As per Claim 15, the combination of Teerapittayanon, Demir, and Kaya teaches the non-transitory computer readable medium of Claim 8.  Teerapittayanon teaches wherein the instructions, when executed, further cause the at least one processor to, in response to a generation of the additional model structures, generate a structure to aggregate output data for every exit point.  (Recall from Claim 1 that Teerapittayanon teaches additional model structures in each exit branch.  Teerapittayanon, Page 2, under “Regularization via Joint Optimization”, discloses a structure to aggregate output data for every exit point:  “BranchyNet jointly optimizes the weighted loss of all exit points. Each exit point provides regularization on the others, thus preventing overfitting and improving test accuracy.”)

As per Claim 16, the combination of Teerapittayanon, Demir, and Kaya teaches the non-transitory computer readable medium of Claim 15.  Teerapittayanon teaches wherein the instructions, when executed, further cause the at least one processor to aggregate the data into an array of the output and confidence score associated with each exit location (Teerapittayanon , Page 2 Top Left, discloses a confidence score for each exit:  “At each exit point, BranchyNet uses the entropy of a classification result (e.g., by softmax) as a measure of confidence in the prediction. If the entropy of a test sample is below a learned threshold value, meaning that the classifier is confident in the prediction, the sample exits the network with the prediction result at this exit point, and is not processed by the higher network layers. If the entropy value is above the threshold, then the classifier at this exit point is deemed not confident, and the sample continues to the next exit point in the network. If the sample reaches the last exit point, which is the last layer of the baseline neural network, it always performs classification.”)

As per Claim 17, the combination of Teerapittayanon, Demir, and Kaya teaches the non-transitory computer readable medium of Claim 15.  Kaya teaches wherein the instructions, when executed, further cause the at least one processor to indicate whether an adversarial attack has been detected. (Kaya, Page 1 Abstract, also discloses using early exits:  “We show that SDNs can mitigate the wasteful effect of overthinking with confidence-based early exits.”  Kaya, Page 1 Abstract, also discloses calculation of a “confusion metric”:  “To mitigate this effect, we propose a new confusion metric to quantify the internal disagreements that will likely lead to misclassifications.”  Kaya, Page 7 Sections 5.2-5.3, discloses:  “An SDN’s internal predictions reveal how consistently the network reaches its final prediction. Disagreements among them hint that the prediction is inconsistent and confused; whereas an agreement indicates consistency… The summation over all internal predictions … gives the unbounded confusion score on the sample x… As a result, we expect confusion scores to be a reliable indicator for the cases when the network misclassifies a sample. Such indications have practical significance for handling errors; for example, they can alert users about cases where the network is unable to make a good prediction.”  Here, Kaya discloses taking the output from the various early exits and providing them to a confusion metric calculation to determine when the network cannot make a good prediction.  Kaya, Page 7 Top Right, discloses:  “Early Exits Mitigate the Backdoor Attack. In Section 4.2, we identified that a backdooring attack on VGG-16 induces the destructive effect. Our early exit mechanism significantly reduces the success of this attack. When the threshold is at q = 0:8; the backdoored network makes correct predictions on 84% of the backdoor inputs—up from 12% without early exits. Further, the network classifies only 17% of the backdoor samples to the attacker’s target class—down from 98%. Overall, our results suggest that early exits can mitigate this attack. We believe that Shallow-Deep Networks shed light on potential avenues for a defensive strategy against backdooring attacks.”  Here, Kaya discloses one possible way to misclassifying data, which is adversarial attacks (“backdooring attacks”).  Thus, Kaya suggests outputting the results of the early exits to a calculation of a confusion metric, which can indicate a potential misclassification, which may be the result of an adversarial attack, as Kaya connects these concepts in Page 1 Abstract:  “We also find that the destructive effect occurs for 50% of misclassifications on natural inputs and that it can be induced, adversarially, with a recent backdooring attack.”)
Kaya and the combination of Teerapittayanon and Demir are analogous art because they are both in the field of endeavor of neural networks with early exits.
It would have been obvious before the effective filing date of the claimed invention to combine the early exits of Teerapittayanon and Demir with the confusion metric of Kaya.  One of ordinary skill in the art would be motivated to do so in order to increase accuracy of the network by better guarding against adversarial attacks (Kaya, Page 7 Top Right:  “When the threshold is at q = 0:8; the backdoored network makes correct predictions on 84% of the backdoor inputs—up from 12% without early exits. Further, the network classifies only 17% of the backdoor samples to the attacker’s target class—down from 98%. Overall, our results suggest that early exits can mitigate this attack.”)

As per Claim 18, this claim is a method claim corresponding to apparatus claim 1.  The difference is that it recites means, for which the Instant Specification [0057] states:  “Furthermore, although individually listed, a plurality of means, elements or method actions may be implemented by, e.g., a single unit or processor”.  Teerapittayanon, Page 4 Section IV Para 1, discloses a processor:   “We use a 3.0GHz CPU with 20MB L3 Cache and NVIDIA GeForce GTX TITAN X (Maxwell) 12GB GPU.”  Claim 18 is rejected for the same reasons as Claim 1.

As per Claim 19, this claim is a method claim corresponding to apparatus claim 1.  The difference is that it recites a processor.  Teerapittayanon, Page 4 Section IV Para 1, discloses a processor:   “We use a 3.0GHz CPU with 20MB L3 Cache and NVIDIA GeForce GTX TITAN X (Maxwell) 12GB GPU.”  Claim 19 is rejected for the same reasons as Claim 1.


Claims 2-4, 9-11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Teerapittayanon, Demir, and Kaya, further in view of Bolukbasi et al. (“Adaptive Neural Networks for Efficient Inference”; hereinafter “Bolukbasi”).
As per Claim 2, the combination of Teerapittayanon, Demir, and Kaya teaches the apparatus of claim 1.  However, the combination of Teerapittayanon, Demir, and Kaya does not explicitly teach wherein the model obtained by the model acquirer includes multiple trained models.
Bolukbasi teaches wherein the model obtained by the model acquirer includes multiple trained models. (Bolukbasi, Page 4 Section 4 Para 2, discloses:  “As an example, assume we have three pre-trained networks, N1, N2, and N3. For an example x, denote the predictions for the networks as N1(x), N2(x), and N3(x). Additionally, denote the evaluation times for each of the networks as τ (N1), τ (N2), and τ (N3).”)
Bolukbasi and the combination of Teerapittayanon, Demir, and Kaya are analogous art because they are both in the field of endeavor of neural network architecture.
It would have been obvious before the effective filing date of the claimed invention to combine the early exit branching system of Teerapittayanon, Demir, and Kaya with the concatenated cascaded networks of Bolukbasi.  Combining these would allow one to cascade diverse types of networks with different levels of complexity from simple to complex.  One of ordinary skill in the art would be motivated to do so because exiting early can save a lot of time and resources  (Bolukbasi, Page 1, Abstract:  “We show that computational time can be dramatically reduced by exploiting the fact that many examples can be correctly classified using relatively efficient networks and that complex, computationally costly networks are only necessary for a small fraction of examples”)

As per Claim 3, the combination of Teerapittayanon, Demir, and Kaya teaches the apparatus of claim 1 as well as exit point quantity identifier is to determine the number of exit points to be placed (see Rejection to Claim 1).  However, the combination of Teerapittayanon, Demir, and Kaya does not explicitly teach wherein the exit point quantity identifier is to determine the number of exit points to be placed using a count of convolutional layers in the model.
Bolukbasi teaches wherein the exit point quantity identifier is to determine the number of exit points to be placed using a count of convolutional layers in the model. (Recall in Claim 1 that Demir disclosed determining a number of exit points.  Bolukbasi Page 3 Section 3 Para 2, discloses:  “As a running DNN example, we consider the AlexNet architecture (Krizhevsky et al., 2012), which is composed of 5 convolutional layers followed 3 fully connected layers. During evaluation of the network, computing each convolutional layer takes more than 3 times longer than computing a fully connected layer, so we consider a system that allows an example to exit the network after each of the first 4 convolutional layers.”  Here, Bolukbasi discloses placing an exit point after each convolutional layer, except for the last one.)
Bolukbasi and the combination of Teerapittayanon, Demir, and Kaya are analogous art because they are both in the field of endeavor of neural network architecture.
It would have been obvious before the effective filing date of the claimed invention to combine the early exit branching system of Teerapittayanon, Demir, and Kaya with the exit branch after each convolutional layer of Bolukbasi.  One of ordinary skill in the art would be motivated to do so because convolutional layers are expensive, and skipping some can save on time and resources (Bolukbasi, Page 3 Section 3 Para 2:  “computing each convolutional layer takes more than 3 times longer than computing a fully connected layer”)

As per Claim 4, the combination of Teerapittayanon, Demir, and Kaya teaches the apparatus of claim 1 as well as exit point quantity identifier is to determine the number of exit points to be placed (see Rejection to Claim 1).  However, the combination of Teerapittayanon, Demir, and Kaya does not explicitly teach wherein the exit point quantity identifier is to determine the number of exit points to be placed by mapping a type of layer to the number of exit points.
Bolukbasi teaches wherein the exit point quantity identifier is to determine the number of exit points to be placed by mapping a type of layer to the number of exit points. (Recall in Claim 1 that Demir disclosed determining a number of exit points.  Bolukbasi Page 3 Section 3 Para 2, discloses:  “As a running DNN example, we consider the AlexNet architecture (Krizhevsky et al., 2012), which is composed of 5 convolutional layers followed 3 fully connected layers. During evaluation of the network, computing each convolutional layer takes more than 3 times longer than computing a fully connected layer, so we consider a system that allows an example to exit the network after each of the first 4 convolutional layers.”  Here, Bolukbasi discloses placing an exit point after each type of layer (“convolutional layer”), except for the last one.)
Bolukbasi and the combination of Teerapittayanon, Demir, and Kaya are analogous art because they are both in the field of endeavor of neural network architecture.
It would have been obvious before the effective filing date of the claimed invention to combine the early exit branching system of Teerapittayanon, Demir, and Kaya with the exit branch after each convolutional layer of Bolukbasi.  One of ordinary skill in the art would be motivated to do so because convolutional layers are expensive, and skipping some can save on time and resources (Bolukbasi, Page 3 Section 3 Para 2:  “computing each convolutional layer takes more than 3 times longer than computing a fully connected layer”)


As per Claims 9-11, these claims are non-transitory computer readable medium claims corresponding to apparatus claims 2-4, respectively.  The difference is that they recite a non-transitory computer readable medium and a processor.  Teerapittayanon, Page 4 Section IV Para 1, discloses a non-transitory computer readable medium and a processor:   “We use a 3.0GHz CPU with 20MB L3 Cache and NVIDIA GeForce GTX TITAN X (Maxwell) 12GB GPU.”  Claims 9-11 are rejected for the same reasons as Claims 2-4, respectively.

As per Claim 20, this claim is a method claim corresponding to apparatus claim 2.  The difference is that it recites a processor.  Teerapittayanon, Page 4 Section IV Para 1, discloses a processor:   “We use a 3.0GHz CPU with 20MB L3 Cache and NVIDIA GeForce GTX TITAN X (Maxwell) 12GB GPU.”  Claim 20 is rejected for the same reasons as Claim 2.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD A SIEGER whose telephone number is (571)272-9710. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.S./Examiner, Art Unit 2126                                                                                                                                                                                                        

/VIKER A LAMARDO/Primary Examiner, Art Unit 2126